          Case 1:21-cv-03155-CM Document 37 Filed 06/08/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK
_____________________________________

9 KINGS HONG KONG LIMITED,

       Plaintiff,

v.                                                   Civil Action No. 1:21-cv-03155-CM

BEYOND MASKS, LLC,
SCHIMEON A. FREDERICK, JR., and
JASON MAY,

      Defendants.
_____________________________________

                    MOTION FOR WITHDRAWAL OF MARTIN C. TOPOL
                            AS COUNSEL FOR PLAINTIFF

       Attorney Martin C. Topol, pursuant to Rule 1.4 of the Local Civil Rules for the United

States District Court for the Southern District of New York, respectfully moves this Court for an

order permitting the withdrawal of his appearance as counsel for Plaintiff 9 Kings Hong Kong

Limited in the above-captioned matter.       In support thereof, Attorney Topol relies on the

Declaration submitted herewith.

       As of June 9, 2021, Attorney Topol will no longer be employed with Preti, Flaherty,

Beliveau & Pachios, LLP (“Preti Flaherty”). Attorney Timothy J. Bryant, who was admitted pro

hac vice on April 28, 2021, and Preti Flaherty will continue to represent Plaintiff in this matter.

Plaintiff and Attorney Bryant consent to Attorney Topol’s withdrawal. Given the case schedule

and Plaintiff’s continued representation by Attorney Bryant and Preti Flaherty, no party will be

prejudiced if this motion is granted. Attorney Topol is not asserting a lien. Accordingly, pursuant

to Rule 1.4, Attorney Topol respectfully requests that this Court order his withdrawal.

                          [THIS SPACE INTENTIONALLY BLANK]



                                                1
                                                                                           17647083.1
          Case 1:21-cv-03155-CM Document 37 Filed 06/08/21 Page 2 of 2




Dated: June 8, 2021                                 Respectfully submitted,


                                                     /s/ Martin C. Topol___________________
                                                     Martin C. Topol (admitted pro hac vice)
                                                     Preti, Flaherty, Beliveau & Pachios, LLP
                                                     One City Center, PO Box 9546
                                                     Portland, Maine 04112
                                                     Telephone: 207.791.3000
                                                     mtopol@preti.com

                                                     Counsel for Plaintiff
                                                     9 Kings Hong Kong Limited


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, I caused a true and correct copy of the foregoing to

be served by electronic means via the CM/ECF system on all counsel registered to receive

electronic notices and caused a copy to be served by electronic mail upon any non-CM/ECF

participants.



                                                     /s/ Martin C. Topol___________________
                                                     Martin C. Topol




                                                2
                                                                                           17647083.1
